RBC Capital Markets® Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 This preliminary pricing supplement amends the preliminary pricing supplement dated March 4, 2010. The information in this preliminary pricing supplement is not complete and may be changed. Preliminary Pricing Supplement Subject to Completion: Dated March 9, 2010 Pricing Supplement Dated March , 2010 to the Product Prospectus Supplement Dated January 11, 2010, Prospectus Dated January 11, 2010, and Prospectus Supplement Dated January 11, 2010 $ Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer Royal Bank of Canada Royal Bank of Canada is offering thirty four (34) separate Reverse Convertible Notes (“RevCons”). Each RevCon offering is a separate offering of RevCons linked to one, and only one, Reference Stock named below. The RevCons offered are senior unsecured obligations of Royal Bank of Canada, will pay a coupon at the interest rate specified below, and will have the terms described in the documents described above, as supplemented or modified by this pricing supplement, as set forth below. The RevCons do not guarantee any return of principal at maturity. Any payments on the RevCons are subject to our credit risk. Investing in the RevCons involves a number of risks. See “Risk Factors” beginning on page S-1 of the prospectus supplement dated January 11, 2010 and “Additional Risk Factors Specific to the Notes” beginning on page PS-3 of the product prospectus supplement dated January 11, 2010. The RevCons will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. Preliminary Terms for All Thirty Four RevCons: Issuer: Royal Bank of Canada Listing: None Pricing Date: March 15, 2010 Principal Amount: $1,000 per RevCons Issuance Date: March 18, 2010 Coupon Payment: Each coupon will be paid in equal monthly payments. (30/360) Initial Share Price: The closing price of the Reference Stock on the pricing date. Final Share Price: The closing price of the Reference Stock on the valuation date. Payment at Maturity (if held to maturity): For each $1,000 principal amount, $1,000 plus any accrued and unpaid interest at maturity unless: (i) the Final Stock Price is less than the Initial Stock Price; and (ii) on any day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the conditions described in (i) and (ii) are both satisfied, then at maturity the investor will receive, instead of the principal amount, in addition to accrued and unpaid interest, the number of shares of the Reference Stock equal to the Physical Delivery Amount, or at our election, the cash value of those shares. Investors could lose some or all of their investment at maturity if there has been a decline in the trading price of the applicable Reference Stock. Monitoring Period: From the Pricing Date to theapplicable Valuation Date. Physical Delivery Amount: For each $1,000 principal amount, a number of shares of the Reference Stock equal to the principal amount divided by the Initial Share Price, subject to adjustment as described in the product prospectus supplement Specific Terms for Each RevCons: No. Reference Stock Coupon Rate Barrier Price Term Cusip Principal Amount Price to Public Agent’s Commission Proceeds to Royal Bank of Canada 1877 Alcoa Inc. (AA) 10.00% 80% 3 Months 78008HZF0 $[] 100% $[] []% $[] []% 1878 Arch Coal, Inc. (ACI) 12.75% 80% 3 Months 78008HZG8 $[] 100% $[] []% $[] []% 1879 ATP Oil & Gas Corporation (ATPG) 22.25% 70% 3 Months 78008HZH6 $[] 100% $[] []% $[] []% 1880 Yamana Gold Inc. (AUY) 11.00% 80% 3 Months 78008HZJ2 $[] 100% $[] []% $[] []% 1881 Continental Airlines Inc. (CAL) 18.25% 75% 3 Months 78008HZK9 $[] 100% $[] []% $[] []% 1882 Delta Air Lines, Inc. (DAL) 16.75% 75% 3 Months 78008HZL7 $[] 100% $[] []% $[] []% 1883 DryShips Inc. (DRYS) 13.00% 75% 3 Months 78008HZM5 $[] 100% $[] []% $[] []% (continued on next page) RBC Capital Markets Corporation Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer No. Reference Stock Coupon Rate Barrier Price Term Cusip Principal Amount Price to Public Agent’s Commission Proceeds to Royal Bank of Canada 1884 Elan Corporation PLC (ELN) 13.00% 80% 3 Months 78008HZN3 $[] 100% $[] []% $[] []% 1885 Freeport-McMoRan Copper & Gold, Inc. (FCX) 10.00% 80% 3 Months 78008HZP8 $[] 100% $[] []% $[] []% 1886 First Solar, Inc. (FSLR) 11.00% 75% 3 Months 78008HZQ6 $[] 100% $[] []% $[] []% 1887 Fuel Systems Solutions Inc. (FSYS) 26.75% 75% 3 Months 78008HZR4 $[] 100% $[] []% $[] []% 1888 Genworth Financial Inc. (GNW) 15.00% 80% 3 Months 78008HZS2 $[] 100% $[] []% $[] []% 1889 Hutchinson Technology Incorporated (HTCH) 18.50% 70% 3 Months 78008HZT0 $[] 100% $[] []% $[] []% 1890 Joy Global Inc. (JOYG) 10.00% 75% 3 Months 78008HZU7 $[] 100% $[] []% $[] []% 1891 KeyCorp (KEY) 10.00% 80% 3 Months 78008HZV5 $[] 100% $[] []% $[] []% 1892 Las Vegas Sands Corp. (LVS) 15.75% 75% 3 Months 78008HZW3 $[] 100% $[] []% $[] []% 1893 Northern Oil and Gas, Inc. (NOG) 14.50% 75% 3 Months 78008HZX1 $[] 100% $[] []% $[] []% 1894 Palm, Inc. (PALM) 34.25% 65% 3 Months 78008HZY9 $[] 100% $[] []% $[] []% 1895 Rex Energy Corporation (REXX) 14.50% 75% 3 Months 78008HZZ6 $[] 100% $[] []% $[] []% 1896 Sprint Nextel Corporation (S) 17.50% 75% 3 Months 78008HA26 $[] 100% $[] []% $[] []% 1897 United States Steel Corporation (X) 15.00% 75% 3 Months 78008HA34 $[] 100% $[] []% $[] []% 1898 Allegheny Technologies, Inc. (ATI) 12.25% 75% 6 Months 78008HA42 $[] 100% $[] []% $[] []% 1899 Bank of America Corporation (BAC) 10.00% 85% 6 Months 78008HA59 $[] 100% $[] []% $[] []% 1900 Peabody Energy Corporation (BTU) 11.50% 75% 6 Months 78008HA67 $[] 100% $[] []% $[] []% 1901 Citigroup Inc. (C) 11.50% 80% 6 Months 78008HA75 $[] 100% $[] []% $[] []% 1902 Chesapeake Energy Corporation (CHK) 10.00% 80% 6 Months 78008HA83 $[] 100% $[] []% $[] []% 1903 Ford Motor Company (F) 11.00% 80% 6 Months 78008HA91 $[] 100% $[] []% $[] []% 1904 Market Vectors Gold Miners ETF (GDX) 10.25% 80% 6 Months 78008HB25 $[] 100% $[] []% $[] []% 1905 Green Mountain Coffee Roasters, Inc. (GMCR) 11.50% 80% 6 Months 78008HB33 $[] 100% $[] []% $[] []% 1906 Hartford Financial Services Group, Inc. (HIG) 11.25% 75% 6 Months 78008HB41 $[] 100% $[] []% $[] []% 1907 The Mosaic Company (MOS) 10.75% 80% 6 Months 78008HB58 $[] 100% $[] []% $[] []% 1908 Patterson-UTI Energy, Inc. (PTEN) 12.25% 80% 6 Months 78008HB66 $[] 100% $[] []% $[] []% 1909 Potash Corporation of Saskatchewan Inc. (POT) 10.75% 80% 6 Months 78008HB74 $[] 100% $[] []% $[] []% 1910 Research In Motion Limited (RIMM) 10.50% 80% 6 Months 78008HB82 $[] 100% $[] []% $[] []% The price to purchasers who maintain accounts with participating dealers in which only asset-based fees are charged is %. The price at which you purchase the RevCons includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize. These costs and profits will reduce the secondary market price, if any secondary market develops, for the RevCons. As a result, you may experience an immediate and substantial decline in the market value of your RevCons on the Issue Date. We may use this pricing supplement in the initial sale of the RevCons. In addition, RBC Capital Markets Corporation or another of our affiliates may use this pricing supplement in a market-making transaction in the RevCons after their initial sale. Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this pricing supplement is being used in a market-making transaction. RBC Capital Markets Corporation P2 Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the product prospectus supplement, the prospectus supplement, and the prospectus. General: This pricing supplement relates to thirty four (34) separate Reverse Convertible Notes (“RevCons”) offerings.Each RevCon offering is a separate offering of Notes linked to one, and only one, Reference Stock.All of the Notes offered by this pricing supplement are collectively referred to as the “Notes”. Twenty one (21) of the Notes have a term of three months (“Three Month Notes”) and thirteen (13) have a term of six months (“Six Month Notes”). The term of each Note is indicated above. If you wish to participate in more than one RevCon offering, you must separately purchase the applicable Notes.The Notes offered by this pricing supplement do not represent Notes linked to a basket of two or more of the Reference Stocks. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Medium-Term Notes, Series D Pricing Date: March 15, 2010 Issuance Date: March 18, 2010 Denominations: Minimum denomination of $1,000, and integral multiples of $1,000 thereafter. Designated Currency: U.S. Dollars Coupon Payment: Each coupon will be paid in equal monthly payments. (30/360) Coupon Payment Date(s): The coupon will be paid on the eighteenth day of each month during the term of the Note, except for the final coupon, which will be paid on the applicable Maturity Date. Three Month Notes: Valuation Date: June 15, 2010 Maturity Date: June 18, 2010 Six Month Notes: Valuation Date: September 15, 2010 Maturity Date: September 20, 2010 Reference Stocks: As set forth on the cover page. Term: As set forth on the cover page. Initial Share Price: The closing price of the Reference Stock on the Pricing Date. Final Share Price: The closing price of the Reference Stock on the Valuation Date. RBC Capital Markets Corporation P3 Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer Payment at Maturity (if held to maturity): For each $1,000 principal amount of the Notes, the investor will receive $1,000 plus any accrued and unpaid interest at maturity unless: (i) the Final Stock Price is less than the Initial Stock Price; and (ii) on any day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the conditions described in (i) and (ii) are both satisfied, then at maturity the investor will receive, instead of the principal amount of the Notes, in addition to any accrued and unpaid interest, the number of shares of the Reference Stock equal to the Physical Delivery Amount, or at our election, the cash value of those shares.If we elect to deliver shares of the Reference Stock, fractional shares will be paid in cash. Investors in the Notes could lose some or all of their investment at maturity if there has been a decline in the trading price of the applicable Reference Stock. Monitoring Period: From and excluding the Pricing Date to and including theapplicable Valuation Date. Monitoring Method: Close of Trading Day Physical Delivery Amount: For each $1,000 principal amount, a number of shares of the Reference Stock equal to the principal amount divided by the Initial Share Price, subject to adjustment as described in the product prospectus supplement.If this number is not a round number, then the number of shares of the Reference Stock to be delivered will be rounded down and the fractional part shall be paid in cash. Calculation Agent: RBC Capital Markets Corporation Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the Notes after the Issuance Date.The amount that an investor may receive upon sale of the Notes prior to maturity may be less than the principal amount of those Notes. Listing: None Settlement: DTC global notes Terms Incorporated In the Master Note All of the terms appearing above the item captioned “Secondary Market” on the cover page of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement. RBC Capital Markets Corporation P4 Reverse Convertible Notes Each Linked to the Common Stock of a Single Reference Stock Issuer ADDITIONAL TERMS OF YOUR NOTES You should read this pricing supplement together with the prospectus dated January 11, 2010, as supplemented by the prospectus supplement dated January 11, 2010 and the product prospectus supplement dated January 11, 2010, relating to our Senior Global Medium-Term Notes, Series D, of which these Notes are a part.
